                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 JUDITH R. JAMES,                                    )
      Plaintiff,                                     )
                                                     )
 vs.                                                 )
                                                     )    Case No. 1:18-cv-1074-JCH-SMV
 ANDREW SAUL,                                        )
 Commissioner of Social Security,                    )
     Defendant.                                      )
                                                     )

                                             ORDER

       Now this _20th_ day of June, 2019, the above matter comes on before me pursuant to

Defendant’s Unopposed Motion for an Extension of Time to File Response Brief (Dkt. 21).

       The Court after considering said matter, does hereby GRANT Defendant’s motion.

Defendant has until July 22, 2019, to file her Response Brief in this case. The Plaintiff’s Reply

Brief (if any) will be due within 14 days after Defendant files her brief or by August 5, 2019.

       IT IS SO ORDERED, this _20th_ day of June, 2019.




                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge
                                                     District of New Mexico

SUBMITTED AND APPROVED BY:
Electronically submitted 06/20/2019
JENNIFER RANDALL
Special Assistant United States Attorney

Electronically approved 6/19/2019
AIDA MEDINA ADAMS
Attorney for Plaintiff




                                                 1
